      Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 1 of 26




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                        |
LONTEX CORPORATION,                     |    Civil Action No.: 18-cv-5623
                       Plaintiff,       |
                                        |    (Hon. Michael M. Baylson)
      v.                                |
                                        |
NIKE, INC.,                             |
                       Defendant.       |
                                        |




              DEFENDANT NIKE, INC.’S PRETRIAL MEMORANDUM
        Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 2 of 26




        Defendant NIKE, Inc. (“NIKE”), by its attorneys and pursuant to Federal Rule of Civil

Procedure 26(a)(3), Local Civil Rule 16.1(c), this Court’s Pretrial and Trial Procedures – Civil

Cases, and this Court’s Order dated February 24, 2021 (ECF No. 235), respectfully submits this

Pretrial Memorandum.

I.      NATURE OF THE ACTION AND JURISDICTION

        This is an action for trademark infringement and unfair competition and for cancellation of

trademark registrations. The Court has subject matter jurisdiction over this action pursuant to

(a) 28 U.S.C. §1331 (federal case); (b) 28 U.S.C. § 1338 (action joining claim of unfair competition

with substantial related trademark infringement claim); (c) 28 U.S.C. § 1367 (supplemental

jurisdiction); (d) 28 U.S.C. § 2201 (declaratory judgment sought); and (e) 15 U.S.C. § 1119 (right

of the court to rectify the trademark register).

        Lontex alleges that NIKE has infringed Lontex’s Cool Compression trademark (the “Cool

Compression Mark” or “Asserted Mark”) by using words like “cool” to describe its NIKE Pro

apparel with sweat-wicking fabric and ventilation that keeps the wearer cool and “compression”

to describe apparel that fits tightly to the skin.

        Lontex asserts five counts: (1) trademark infringement under 15 U.S.C. § 1114 for

infringement of its registered mark; (2) trademark infringement pursuant to 15 U.S.C. § 1125(a)

for infringement of its common law rights; (3) contributory trademark infringement under §§ 1114,

1125(a); (4) common law trademark infringement under the laws of eight states; and (5) statutory

trademark infringement and unfair competition under the laws of eleven states. (Amended Compl.

¶¶ 36-88, ECF No. 20.) Lontex alleges that it has continuously and consistently used the Cool

Compression Mark in commerce since June 2007. (Id. ¶¶ 10-15, 19; Ex. A.)

        NIKE raises several affirmative defenses, including that: (1) Lontex’s claims are barred by

the doctrine of unclean hands and/or trademark misuse; (2) NIKE’s use of the common words
        Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 3 of 26




“cool” and “compression” was a fair use under 15 U.S.C. § 1115(b)(4); (3) Lontex’s claims are

barred by laches and applicable statutes of limitations; and (4) Lontex’s claims are barred because

Lontex failed to mitigate any alleged injury or damages. (NIKE Answer and Affirmative Defenses

pp. 14-16, ECF No. 45.) NIKE also asserts two counterclaims challenging the validity of Lontex’s

rights in the Cool Compression Mark. (NIKE Counterclaims ¶¶ 16-30, ECF No. 45.) NIKE alleges

that Lontex: (i) abandoned the Cool Compression Mark through a sustained period of non-use, and

(ii) submitted false statements to the United States Patent and Trademark Office (the “USPTO”)

regarding the extent of its use of the Cool Compression Mark in order to obtain and maintain its

trademark registrations. (Id.)

II.    DEFENDANT’S COUNTER-STATEMENT OF THE CASE

       Lontex is operated by Efraim Nathan and his daughter. Lontex has been manufacturing

and selling compression garments under the SWEAT IT OUT brand since 1990. Lontex promoted

its SWEAT IT OUT garments to its customers—such as athletic trainers employed by professional

sports teams—as having a special high-grade compression fabric for prevention and rehabilitation

of injury. Lontex alleges that since 2007 it has described this compression fabric as “COOL

COMPRESSION technology.” The evidence will show this is a fiction created for this litigation.

Lontex never used the Cool Compression Mark in the marketplace between 2008 and 2016—not

on its SWEAT IT OUT–branded garments and not on or within any brochure, website, social

media, blog, press release, other piece of promotional material, or in any email communications

with customers. Lontex also filed false declarations with the USPTO to obtain and maintain the

asserted Cool Compression trademark registrations. Lontex even made many attempts to sell the

Cool Compression trademark registrations as standalone assets but was never successful in

consummating a deal. Lontex resumed use of the Cool Compression Mark in 2016 only after it

discovered NIKE using words like “cool” and “compression” to describe its NIKE Pro apparel.
                                                2
        Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 4 of 26




       NIKE, based in Beaverton, Oregon, is the world’s leading designer, marketer, and

distributor of authentic athletic footwear, apparel, equipment, and accessories for a wide variety

of sports and fitness activities. The famous NIKE mark and Swoosh design mark are among the

most recognizable brands in the world.

       NIKE launched the “NIKE Pro” product line in 2004, about a decade before the alleged

infringing conduct Lontex complains of in this action. NIKE created the NIKE Pro line to provide

baselayer garments (apparel that is worn close to the body, typically under other apparel) with the

design ideal of creating thermoregulation and comfort. Since at least as early as 2009, the NIKE

Pro baselayer garments were offered with a “compression” fit as a tighter fitting alternative to the

“fitted” fit. The NIKE Pro line also has garments that keep the wearer “cool” and garments that

keep the wearer “warm.”

       NIKE never used “cool compression” as a trademark. The exterior of NIKE Pro baselayer

garments prominently features NIKE’s Swoosh design mark on the chest or leg of the garment and

the NIKE mark and “NIKE PRO” branding on the waistband, neck tape, hemline, and interior

labeling. No NIKE garment says “cool compression” anywhere on the garment, labeling, or any

hangtags. NIKE also never displayed “cool compression” in retail store signage, press releases,

athlete endorsements, or e-mail blasts. And NIKE never launched any marketing campaign using

“cool compression.”

       Starting sometime in 2015, the words “cool” and “compression” appeared in the

descriptions of some NIKE Pro baselayer garments on the nike.com e-commerce website and in

some NIKE wholesale catalogs, as noted above to identify the features of the relevant features of

these products. By August 2016, these types of product descriptions no longer appeared on product

detail pages within nike.com. And by the end of 2017, these types of product descriptions no



                                                 3
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 5 of 26




longer appeared in NIKE wholesale catalogs. There is thus no threat of future injury to Lontex.

       Lontex claims that it discovered NIKE’s alleged infringing conduct in December 2015, but

it did not immediately reach out to NIKE. Instead, Lontex engaged in a three-year effort to create

the contrived appearance of consumer-facing use of “Cool Compression,” putting a “Cool

Compression” label inside its SWEAT IT OUT–branded garments and adding “Cool

Compression” to its brochure, website, social media, and other promotional materials. Lontex then

filed this action on December 31, 2018.

III.   DEFENDANT’S DAMAGES OR OTHER RELIEF SOUGHT

       NIKE denies that it is liable for any damages sought by Lontex in this case. NIKE is not

seeking damages.     NIKE is, however, seeking a declaration that Lontex’s asserted Cool

Compression Mark is invalid and its trademark registrations cancelled because Lontex has

abandoned its trademark and/or commited fraud on the USPTO. If NIKE prevails on one or more

Lanham Act counts of Lontex’s First Amended Complaint, NIKE will seek its reasonable

attorneys’ fees and costs pursuant to 15 U.S.C. § 1117(a).

IV.    DEFENDANT’S WITNESS LIST

       NIKE intends to call the following witnesses at trial on liablity issues.

 Name                                                            Address
 Kimberly Mack                                                   1 Bowerman Drive
                                                                 Beaverton, Oregon 97005
 VP Men’s Sports Apparel, NIKE, Inc.
 Parker Mangum                                                   1 Bowerman Drive
                                                                 Beaverton, Oregon 97005
 Insights Manager II, Global Men’s NIKE, Inc.
 Shannon Hall                                                    1 Bowerman Drive
                                                                 Beaverton, Oregon 97005
 Head Coach, NIKE Factory Store, NIKE, Inc.
 Katie Bromert                                                   1 Bowerman Drive
                                                                 Beaverton, Oregon 97005
 Sr. Director/GM North America Sales Partners, NIKE, Inc.
 Mary Catherine Schrader                                         Omaha, Nebraska


                                                 4
      Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 6 of 26




Name                                                            Address
Vicki Humphreys                                                 727 Shropshire Drive
                                                                West Chester, PA 19382
Efraim Nathan                                                   8 DeKalb Street, 4th Floor
                                                                Norristown, PA 19401
CEO, Lontex Corp.
Ben Bechtel                                                     1414 Radcliffe Street, Suite
                                                                301-B
VP of Digital Media, 1SEO Technologies, Inc.                    Bristol, PA 19007
Norman Lehrer                                                   52 Berlin Road, Suite 1000
                                                                Cherry Hill, NJ 08034
Web Authentication Witness                                      c/o NIKE Counsel
Keith Dugger                                                    2001 Blake Street
                                                                Denver, CO 80205
Kyle Davis                                                      7001 West 56th Street
                                                                Indianapolis, IN 46254
Shawn Fcasni                                                    One Citizens Bank Way
                                                                Philadelphia, PA 19148
Hal Poret                                                       142 Hunter Avenue
                                                                Sleepy Hollow, NY 10591
Consumer Survey Expert
Matthew Ezell                                                   9114 Adams Ave #242
                                                                Huntington Beach, CA 92646
Consumer Survey Expert
Carol A. Scott, Ph.D.                                           Anderson Graduate School of
                                                                Management
Consumer Survey Expert                                          University of California
                                                                Los Angeles, CA 90024

      NIKE may call the following witnesses at trial on liablity issues, if the need arises.

Name                                                            Address
Neil Munro                                                      1 Bowerman Drive
                                                                Beaverton, Oregon 97005
Senior Director, Sustainable Apparel, NIKE, Inc.
Nicholas Johnson                                                1 Bowerman Drive
                                                                Beaverton, Oregon 97005
Senior Product Manager, NIKE, Inc.
Chris Kindel                                                    1801 East 6th Street, Suite 300
                                                                Austin, Texas 78702
Samantha Nathan                                                 8 DeKalb Street, 4th Floor
                                                                Norristown, PA 19401
Office Manager, Lontex Corp.
Brian Cammarota                                                 312 Sheffield Drive
                                                                Plymouth Meeting, PA 19462


                                                5
        Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 7 of 26




 Name                                                             Address
 Howard Knudson                                                   6081 Valley Forge Dr.
                                                                  Coopersburg, PA 18036
 Najeeb Hosni                                                     717 N. Jerome St.
                                                                  Allentown, PA 18109
 Christopher Williams                                             154 Temple Drive
                                                                  Maple Glen, PA 19002

       NIKE intends to call the following witnesses at trial on damages issues.

 Name                                                             Address
 Wilbert Forbes Campbell                                          1 Bowerman Drive
                                                                  Beaverton, Oregon 97005
 Consultant, NIKE, Inc.
 Carol A. Scott, Ph.D.                                            Anderson Graduate School of
                                                                  Management
 Consumer Survey Expert                                           University of California
                                                                  Los Angeles, CA 90024
 Paul K. Meyer                                                    Two Embarcadero Ctr., Suite
                                                                  2510
 Damages Expert                                                   San Francisco, CA 94111
 Jeff Anderson                                                    7342 Girard Avenue, Suite 8
                                                                  La Jolla, CA 92037
 Damages Expert
 Efraim Nathan                                                    8 DeKalb Street, 4th Floor
                                                                  Norristown, PA 19401
 CEO, Lontex Corp.

       NIKE reserves the right to call any individual identified on Plaintiff’s witness list.

       A.       Defendant’s Objections to Plaintiff’s Witness List

       Lontex states that it intends to call live during its case-in-chief any NIKE employee fact

witness that NIKE intends to call live during its case. (ECF 245 at 8.) Lontex further states that

it is prepared to introduce the discovery deposition testimony of any NIKE empolyee fact witness

that NIKE does not intend to call live during its case. (Id.) As to all witnesses, Lontex has

expressed a desire to “minimize impact of NIKE’s witnesses so they will not have to testify twice

for both Plaintiff’s case and NIKE’s defense” and to “minimize the duplication of their testimony.”

(Id.) Lontex’s statements, however, raise a host of legal issues and concerns regarding the orderly


                                                 6
        Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 8 of 26




presentation of witnesses at trial.

       NIKE shares Lontex’s desire to present live testimony while minimizing the burden of

having to call witnesses twice and potential duplication of testimony. At the same time, NIKE is

concerned about the risk of jury confusion and unfair prejudice to NIKE. The Court may need to

exercise its discretion to alter the sequence of testimony to prevent such jury confusion and

prejudice NIKE. See Fed. R. Evid. 611(a).

       As such, NIKE proposes that each party simply present its own witnesses during its own

case-in-chief and cross-examine the other party’s witnesses during the other party’s case-in-chief,

with leniency to allow for entire examination of the witness during cross (i.e., not strictly limited

to the scope of direct-examination) if the questioning party identifies the witness as adverse.

V.     DEFENDANT’S EXHIBIT LIST

       Attached as Exhibit A is the schedule of exhibits that NIKE intends to offer at trial.

       A.      Defendant’s Objections to Plaintiff’s Exhibit List

       Lontex has prepared a list of 44 “trial exhibits” that were included in its pretrial

memorandum. However, Lontex did not share with the Court its “detailed” trial exhibit list which

includes more than 1,250 documents. (Attached as Exhibit B is Lontex’s “detailed” trial exhibit

list.) These are improper compilation exhibits. Lontex has grouped together dissimilar and

incomplete documents to create its proposed 44 “trial exhibits.” Some of Lontex’s proposed “trial

exhibits” group together hundreds of different documents. As discussed below, Lontex’s proposed

trial exhibit list raises a host of legal issues and concerns that threaten to prejudice NIKE by

confusing and misleading the jury.

       Lontex’s proposed exhibit list will disrupt the orderly offering of exhibits for admission

into evidence at trial. For example, Lontex’s proposed Trial Exhibit 3 groups together different

(1) NIKE “tech sheets,” which are internal NIKE documents; (2) single page exceprts from NIKE

                                                 7
        Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 9 of 26




wholesale product catalogs, which are shared with retail buyers at third-party retailers; and

(3) screen captures of third-party e-commerce retail websites, from a variety of third-party internet

sources. Each of these documents will need to be offered for admission into evidence on its own

and there may be very different requirements to authenticate or lay the necessary foundation for

each document, and there may be different objections to each. These grouped documents may not

be offered for admission into evidence all at once. Lontex wants to skip past the foundational

formalities that would put these exhibits into proper context for the jury. Lontex’s proposal that

certain group “trial exhibits” will be presented as “representative samples” creates an issue for

another reason.    NIKE disputes that Lontex’s selected samples are representative of what

consumers in 2015 through 2018 actually encountered at the point of sale for the majority of the

sales that Lontex categorizes as infringing. Unless Lontex can demonstrate that these examples of

NIKE’s alleged use were consumer-facing, the exhibits are not probative on the ultimate issue of

whether consumers were likely to be confused because consumers never even saw those uses. See

e.g., 1-800 Contacts, Inc. v. WhenU.Com, Inc., 414 F.3d 400, 409 (2d Cir. 2005) (“A company’s

internal utilization of a trademark in a way that does not communicate it to the public is analogous

to a individual's private thoughts about a trademark. Such conduct simply does not violate the

Lanham Act, which is concerned with the use of trademarks in connection with the sale of goods

or services in a manner likely to lead to consumer confusion as to the source of such goods or

services.”).

        In addition, Lontex accuses more than 50 different NIKE products as infringing, but each

of these products is different, and none of them have the words “cool compression” on them. As

the evidence will show, there was no consistency in how those NIKE products were referred to in

the marketplace. Lontex seems to be seeking the Court’s endorsement at the pretrial stage to use



                                                 8
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 10 of 26




just a few example exhibits (some of which are not even consumer-facing and were never in the

marketplace) and refer to them as “representative samples” to imply to the jury that all NIKE

“accused” products were presented in a uniform way to the consuming public at the point of sale.

NIKE seeks clarification that the Court is not endorsing this shortcut to evidentiary offerings. If

Lontex wants to offer proof that consumers saw the words “cool compression” at the point of

sale—notwithstanding the fact that those words were not on the product or product labeling and

there was not a uniform presentation of each product to consumers by hundreds of different

retailers (who all select their own point of sale presentations)—that is, of course, Lontex’s burden

to do at trial. But NIKE objects to portrayal of materials as “representative” when Lontex has not

yet met its burden to even prove that to be true.

       Lontex has also given “names” to each of its 44 “trial exhibits,” which are often prejudical

to NIKE and essentially reflect Lontex’s counsel’s subjective characterizations of the underlying

group of documents. Lontex is not proposing to name exhibits objectively, such as “January 1,

2020 e-mail from John Smith to Jane Doe.” Instead, Lontex is proposing, for example, to name a

group of 27 different e-mails, screen captures, and other documents as “Sample of Lontex’s

Mitigation Efforts.”   Lontex’s proposed exhibit group names are argument, not admissible

evidence, and should not be submitted to the jury.

       Finally, Lontex’s proposed exhibit list is needlessly complicated and will surely cause

delay at trial and confusion among counsel, the court, and the jury. The documents on Lontex’s

detailed exhibit list are not serially numbered, and Lontex does not use a standard exhibit

numbering convention like PX0001 through PX1250. Instead, Lontex has numbered its proposed

exhibits with a confusing and laborious “Trial Exhibit Number” plus a “Sub-trial Exhibit Number”

comprised of letters and sometimes more numbers, such that Lontex is proposing to use exhibit



                                                    9
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 11 of 26




numbers like 3a11, 23j40, and 37ag. Lontex’s proposed “Exhibit 40,” for example, includes 73

different documents from varying third-party sources that have numbers such as 40a, 40aa, 40ab,

40b1, 40k01 through 40z2. Lontex’s proposed “Exhibit 36,” on the other hand, includes 473

different documents that are all just numbered as Exhibit 36 without any differentiating sub-exhibit

letters and numbers. As another example, Lontex’s proposed “Exhibit 37” includes 138 different

documents that are grouped together into smaller sub-groups using just sub-exhibit letters, such

that Exhibit 37a comprises 18 different documents numbered as Exhibit 37a through 37am, while

Exhibit 37h comprises 11 different documents all numbered as Exhibit 37h.

       NIKE’s proposed exhibit list, in stark contrast to Lontex’s, is serially numbered using a

standard exhibit numbering convention from DX0001 to DX0871.

       The parties met and conferred on April 12, 2021 regarding these issues and Lontex refused

to revise its proposed exhibit list, claiming essentially that Lontex is entitled to present its case to

the jury in any manner it pleases and that its exhibit compilations, numbering, and naming are just

advocacy. NIKE remains willing to meet and confer regarding the parties’ exhibit lists such that

the parties will be prepared to come to trial with a Local Rule 16.1 compliant schedule of all

exhibits to be offered in evidence at trial, together with a statement of those agreed to be admissible

and the grounds for objection to any not so agreed upon.

       NIKE reserves the right to make objections to the manner in which Plaintiff uses any of its

proposed exhibits at trial.

VI.    DEFENDANT’S ESTIMATED TIME FOR TRIAL

       Based on Lontex’s estimate that it requires 10 days to put on its case, NIKE estimates that

the entire jury trial will require 15-17 days.




                                                  10
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 12 of 26




VII.   SPECIAL COMMENTS REGARDING LEGAL ISSUES, STIPULATIONS,
       AMENDMENTS OF PLEADINGS, OR OTHER APPROPRIATE MATTERS

       A.        Anticipated Legal Issues

       The Court may be required to rule on the following legal issues:

            1.      Bifurcating Trial Into Phases on Infringement and Damages

       NIKE intends to move the Court to bifurcate trial into two phases—(1) Infringement and

(2) Damages—pursuant to Fed. R. Civ. P. 42(b) and, given that Lontex opposes bifurcation, NIKE

respectfully requests a briefing schedule where the parties can more fully state their positions and

enable the Court to make an informed decision on this important issue.

       Rule 42(b) provides that “[f]or convenience, to avoid prejudice, or to expedite and

economize, the court may order a separate trial of one or more separate issues, claims, crossclaims,

counterclaims, or third-party claims.” Thus, Rule 42(b) permits bifurcation of any issues in a case.

See Averbach v. Rival Mfg. Co., 879 F.2d 1196, 1198 (3d Cir. 1989) (Rule 42(b) “expressly

authorizes a separate trial of any separate issue”). Bifurcation “is a matter to be decided on a case-

by-case basis and must be subject to an informed discretion by the trial judge in each instance.”

Lis v. Robert Packer Hosp., 579 F.2d 819, 824 (3d Cir. 1978). Bifurcation “may ... be appropriate

where the evidence offered on two different issues will be wholly distinct ... or where litigation of

one issue may obviate the need to try another.” Plaza-Bonilla v. Cortazzo, No. CIV.A.07-2045,

2009 WL 977297, at *2 (E.D. Pa. Apr. 9, 2009) (granting bifurcation of damages and liability).

The standard for permitting bifurcation is not a high one, and a district court's concern for

clarifying the issues to be tried suffices to permit the court to separate the trials. See Harrington

v. Cleburne County Board of Educ., 251 F.3d 935, 938 (11th Cir. 2001)

       With Lontex’s four claims (one of which apparently invokes the laws of seven different

states) and its multiple complex damages theories, plus NIKE’s four affirmative defenses and two


                                                 11
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 13 of 26




counterclaims, a 15-17 day jury trial could stretch to four weeks, particularly since Lontex

indicated that it will need 10 days to present its case.1 This Court accordingly should bifurcate the

trial into phases, as it will likely make the trial shorter and easier to schedule, allow for an orderly

adjudication of claims, simplify the issues, and promote judicial economy for the Court and the

potential jurors, particularly in this trying time of the COVID-19 public health crisis when court

operations and jury trials are severly restricted. See B. Braun Med. Inc. v. Abbott Lab'ys, No. CIV.

A. 93-3883, 1994 WL 468155, at *1 (E.D. Pa. Aug. 29, 1994) (granting motion to bifurcate

liability/willfulness from damages in “complex patent action” for the following reason: the case

“involves a counterclaim, many witnesses and voluminous documents. Defendants estimate that

the trial may take four weeks. Even Plaintiff's more conservative estimate is 12–15 days. The

parties have filed a 168–page Proposed Final Pretrial Order in which Plaintiff lists some 367, and

Defendant some 200, exhibits. The complexity of the case is exacerbated by the fact that trial will

be by jury. The Court finds it likely that the jury will become confused if required to consume this

amount of information at one time”). Moreover, NIKE’s proposed bifurcation as outlined below

is intended to create efficiencies in the proceeding that may obviate the need to empanel a jury for

the full 15-17 days.

        Bifurcating and Sequencing Trial on Liability and Damages Issues: In its March 25,

2021 Memorandum Opinion, the Court stated: “Given the importance of the jury’s liability finding

for determining damages, which may require the jury answering specific interrogatories on specific

liability issues, the Court is considering bifurcation of the trial in this case with respect to liability

and damages.” (ECF 241 at 20, n.3.) Given the importance of the jury’s findings on liability



1
  Assuming the Court schedules full trial days every day for 10 days straight, Lontex seeks two
weeks to put on its case. Likely, if Lontex is granted 10 days to present its case, this may take
three weeks or more on the Court’s calendar before NIKE presents its case.
                                                   12
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 14 of 26




issues, NIKE agrees that the Court should exercise its discretion to further bifurcate trial between

liability and damages but subject to certain and specific conditions.

       NIKE briefly states its position outlining the specific issues and evidence that NIKE would

seek to bifurcate and sequence to a jury. There would be many efficiencies gained by segregating

the evidence of the parties’ sales data and other financial information and the expert testimony

concerning the complex damages claims raised by Lontex. The jury’s job would be simplified in

Phase 1 because it would not need to grapple with complex damages issues while it is deciding

issues of infringement and fair use. Should the jury find that Lontex has met its burden of proof

on liablity, there would be additional efficiencies gained by having the same jury that heard the

liablity cases then hear Lontex’s damages case in Phase 2, given that some of the evidence put on

for the liablity case will relate to some of the issues presented in the damages case.

       Detailed NIKE Financials: Detailed NIKE financial information, including evidence of

the number of NIKE units sold and the revenues and costs associated with such sales have no

bearing on the jury’s liability determination. During the liablity case, the jury will be determining:

(1) whether Lontex’s trademarks are valid; and, if they are, (2) whether NIKE’s alleged conduct

did, or was likely to, cause consumer confusion under the applicable Lapp factors, or (3) whether

NIKE’s alleged conduct constitutes a fair use. The number of NIKE units sold and the revenues

and costs associated with such sales are not probative evidence on any of these three paramount

issues. The volume of NIKE’s sales is not even probative evidence on whether Lontex has suffered

any actual damages. This evidence bears only on the quantum of damages, should the jury find

liablity in the first instance. See PR Acquisition LLC v. BMW of N. Am., LLC, No. CIV.A. 03-

3731, 2004 WL 2496849, at *5 (E.D. Pa. Nov. 3, 2004) (Baylson, J.) (bifurcating “liability and

damages” with proof on the amount of damages reserved until after plaintiff established liability).



                                                 13
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 15 of 26




       Indeed, the Court already reviewed in camera some of NIKE’s financial information in the

context of a pretrial motion, and held that NIKE’s highly-confidential document showing, for a

number of products, the quantity sold, cost of goods sold, and discounts is “not at all relevant on

any issues of liability in this case.” (ECF 127 at 5 (emphasis added).) Moreover, the Court found,

“[i]t is possible that some of the data on this document might be relevant on the issue of damages,

but … not at this time.” (Id. at 5-6.) NIKE’s detailed, product level financial information relating

to sales, costs, and profit margins remains highly-confidential and competitively-sensitive

information. And there is no reason why Lontex should be permitted to present NIKE’s highly-

confidential financial information in open court unless and until it proves its liablity case and

demonstrates that it is even entitled to seek damages. Because the Court is not likely to close the

courtroom during trial, the best way to address NIKE’s concerns and interests in maintaining the

confidentiality of its highly-confidential financial information would be to keep this information

out of the case during Phase 1 until it is necessary for it to come in during Phase 2.

       Finally, and importantly, the number of NIKE units sold and the revenues associated with

such sales could have an unfair prejudicial impact upon the jury’s liability determination. Lontex

intends to portray NIKE as a bad actor because NIKE is a large company that has successfully sold

millions of units of its popular NIKE Pro products. Evidence regarding the volume of NIKE’s

sales is likely to distract, confuse and/or mislead the jury on the paramount issues of validity,

likelihood of confusion, and fair use. See Fed. R. Evid. 403; see also Alfwear, Inc. v. Icon Health

& Fitness, Inc., No. 2:17-CV-00476-EJF, 2018 WL 6592728, at *2 (D. Utah Dec. 14, 2018)

(bifurcating trial on trademark infringement liability and damages because, inter alia, “damages

evidence could distract and confuse the jury in this case.”).

       Damages Experts: As the Court already recognized in its Memorandum Opinion on the



                                                 14
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 16 of 26




parties’ Daubert motions, the testimony of Lontex’s experts opining on damages (Mr. Parkhurst

and Mr. Drews) may be limited depending on the jury’s findings on liablity. (ECF 241 at 20.)

Moreover, the opinions offered by Mr. Parkhurst and Mr. Drews relate only to pecuniary matters.

Each expert witness expressly assumed a finding of liability in rendering their respective opinions.

Neither expert witness is providing opinions that establish liability. Mr. Parkhurst offers an

opinion on what the so-called “opportunity value” of the Cool Compression Marks would have

been but for NIKE’s alleged infringement. Mr. Parkhurst need not testify on this “opportunity

value” opinion unless and until Lontex’s proves liablity. Mr. Parkhurst also offers an opinion that

speculates about the size and scope of a prospective corrective advertising campaign that Lontex

allegedly requires as a result of NIKE’s alleged infringement. Again, Mr. Parkhurst need not

testify on corrective advertising if Lontex cannot prove liablity. Finally, Mr. Drews testifies about

a range of damages theories, assuming—as damages experts typically do—that liability will be

established at trial. Mr. Drews is not offering an opinion on trademark infringement liablity and

he need not testify in this matter unless and until Lontex proves liabilty.

       For NIKE’s part, Mr. Meyer rebuts Mr. Drews’s damages opinions, again, based on an

assumption that liability will be established at trial.     Mr. Anderson rebuts Mr. Parkhurst’s

“opportunity value” and “corrective advertising” opinions, again, based on an assumption that

liability will be established at trial. There will be no need for any of these expert witnesses to

testify if Lontex fails to prove its case and the jury does not find Lontex has established liability.

See Alfwear, 2018 WL 6592728 at *2 (“If the jury in the first phase finds in the Defendants’ favor,

then there would be no trial on damages, and no time whatsoever would be used in presenting

evidence, argument and instructions on issues regarding damages. In the end, this would promote

economy.”) (quoting Smith-Walker v. Zielinski, No. IP 01-0343-C-T/K, 2003 WL 21254221, at *4



                                                 15
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 17 of 26




(S.D. Ind. Apr. 29, 2003)). And, more importantly, there will be no need for a jury to wade through

the numerous, complex damages issues that Lontex has raised, which include: actual damages in

the form of lost royalties, lost sales and/or profits, past corrective advertising, future corrective

advertising, exemplary and punitive damages under Colorado, Georgia, Illinois, Minnesota, New

Jersey, New York, and Washington law, enhancement and disgorgement of NIKE’s profits, based

on deterrence, unjust enrichment or plaintiff’s sustained damages. Bifurcation of trial between

liablity and damages would potentially avoid up to 3 days of expert witness testimony and would

potentially save the jury many, many hours of deliberation given the breadth and complexity of

the damages issues raised by Lontex’s claims.

       Bifurcation of liability and damages only if tried to the same jury: Lontex’s claims for

trademark infringement and actual damages under the Lanham Act and the analagous state laws

are legal claims for the jury to decide.2 Other than the evidence discussed above, some of the

evidence and testimony that the parties put on for the liablity case in Phase 1 will relate to the

evidence and testimony the parties put on for the damages case in Phase 2. As a result, and for the

sake of efficiency, the issues of liablity and damages should be decided by the same jury. See

Alfwear, 2018 WL 6592728, at *2 (ordering phased, bifurcated trial and holding that “[e]fficiency

will only be gained however by having the same jury try the issues immediately following each

other, otherwise witnesses will have to be recalled, foundations laid, etc.”). That said, NIKE

proposes that Lontex be required to first prove liablity and that it is entitled to recover under the

Lanham Act and analogous state law, leaving for additional proof as to the quantum or amount of



2
  Lontex’s other claims, however, such as an accounting for profits, are equitable in nature and
will be decided by the Court, not the jury. See A & H Sportswear, Inc. v. Victoria's Secret Stores,
Inc., 166 F.3d 197, 209 (3d Cir. 1999) (en banc) (“[A]n accounting for profits is a form of equitable
relief....” (quoting Williamson-Dickie Mfg. Co. v. Davis Mfg. Co., 251 F.2d 924, 927 (3d Cir.
1958)).
                                                 16
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 18 of 26




damages and reasonableness thereof if the jury and/or the court finds that Lontex has, in fact, met

its burden of proof on liablity in the first phase.

            2.      Open Questions Regarding Lontex’s state law claims

        In a trademark infringement case, it is typical for a plaintiff to assert claims under the

Lanham Act and the corollary claim under state law in the state where the federal claim has been

filed. See, e.g., 3 MCCARTHY ON TRADEMARKS AND UNFAIR COMPETITION § 22:1.50 (5th ed.)

(“[i]t is the usual practice in a Complaint for trademark infringement based on the federal Lanham

Act to include as alternative counts infringement under the relevant state statutory and/or common

law.”). In this Court sitting in Pennsylvania, that would be Pennsylvania common law or state

statutory trademark infringement along with the Lanham Act claims. But that is not what Lontex

has done here. While Lontex’s initial complaint asserted state and common law claims under the

laws of various states, including Pennsylvania (ECF No. 1 ¶¶ 70, 74), Lontex amended its

complaint in response to NIKE’s Rule 12 motion and withdrew any claims for violations of

Pennsylvania law. (ECF No. 20 ¶¶ 73-88.) Lontex does not plead a claim under Pennsylvania

law, even though it is a resident of Pennsylvania that opted to file this action in Pennsylvania, and

it agreed at summary judgment that Pennsylvania law governed NIKE’s delay-based defenses.

Instead, it pleaded by vague reference the laws of 14 different states (not including Pennsylvania)

under two omnibus counts entitled “State Common Law Trademark Infringement” (Count IV) and

“State Statutory Trademark Infringement and Unfair Competition” (Count V).

        In its pretrial memorandum, Lontex states that it is “streamlining” its state law claims and

that it only “intends at trial to pursue [the Fifth Count] as to infringing sales made into Colorado,

Georgia, Illinois, Minnesota, New Jersey, New York, and Washington.” (ECF 245 at 18.) Lontex

goes on to state its true intention: it believes that this Court should award it “additional or

complimentary items of relief as it relates to exemplary/punitive and profit disgorgement.” (Id.)
                                                      17
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 19 of 26




Without standing under the Pennsylvania Unfair Trade Practices Statute, 73 Pa. C.S. §§ 201–2,

201–3, which creates a private right of action “only [for] consumers who have purchased or leased

goods or services for personal, family, or household purposes,” World Wrestling Fed’n Entm’t Inc.

v. Big Dog Holdings, Inc., 280 F. Supp. 2d 413, 446 (W.D. Pa. 2003), Lontex searches to other

states for any remedy it can find to increase its unfounded damages claims. But Lontex has not

established that its Fifth Count is even viable under Colorado, Georgia, Illinois, Minnesota, New

Jersey, New York, and Washington law. Lontex lacks standing to pursue claims under several of

these laws,3 while its claims would be time-barred under others.4

       Plaintiffs are not entitled to skip over a necessary choice-of-law analysis by cherry-picking

the favorable damages regimes of state laws that do not apply under straight forward choice-of-

law principles. If Lontex were interested in streamlining this case, it would have dropped the Fifth

Count altogether. Instead, Lontex’s vaguely pleaded claim and its proposal to pursue it under the

laws of seven different states creates inefficiencies and potential jury confusion. If Lontex pursues

this claim as suggested in its pretrial memorandum, the jury instructions and special interrogatories

will balloon exponentially to account for the liability and damages issues that must be decided

under the laws of these seven states. Since Lontex already agreed at summary judgment that

Pennsylvania law governed this claim (ECF 234 at 6), the Court should find that Pennsylvania law




3
 See e.g., Iler Grp., Inc. v. Discrete Wireless, Inc., 90 F. Supp. 3d 1329, 1342 (N.D. Ga. 2015)
(Georgia law); IPOX Schuster, LLC v. Nikko Asset Management Co., 304 F.Supp.3d 746 (N.D. Ill.
2018) (Illinois law); Satomi Owners Ass'n v. Satomi, LLC, 159 P.3d 460 (Wash App. 2007)
(Washington law).
4
 See e.g., Colo. Rev. Stat. Ann. § 13-80-102(1)(i)) (Colorado law); McCready v. Ill. Sec’y of State,
White, 382 Ill. App. 3d 789, 798 (2008) (Illinois law); Damon v. Groteboer, 937 F. Supp. 2d 1048,
1069-70 (D. Minn. 2013) (Minnesota law); Gaidon v. Guardian Life Ins. Co. of Am., 727 N.Y.S.2d
30, 35 (2001) (New York law).
                                                 18
        Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 20 of 26




governs, and the claim should be dropped or dismissed before trial because Lontex lacks standing

to pursue it.

        To promote efficiency and clarify the applicable law, the Court should resolve this issue

before trial.

            3.      Whether Mr. Nathan’s claimed use of the COOL COMPRESSION
                    Marks in oral communications and presentations constitutes “use in
                    commerce”

        Lontex alleges that Mr. Nathan has, since 2007, orally referred to Lontex’s fabric

technology as “Cool Compression” technology. Whether true or not, Mr. Nathan’s use of COOL

COMPRESSION in oral presentations does not establish “use in commerce” sufficient to establish

trademark rights and/or avoid abandonment. Rather, “use” is established through “the bona fide

use of a mark in the ordinary course of trade”—that is, “when it is placed in any manner on the

goods or their containers or the displays associated therewith or on the tags or labels affixed

thereto, or if the nature of the goods makes such placement impracticable, then on documents

associated with the goods or their sale and the goods are sold or transported in commerce.” 15

U.S.C. § 1127. For this reason, courts have rejected this so-called “verbal use” argument:

                 [W]e are aware of no case law supporting the proposition that a
                 seller of goods who declines to use a mark as a trademark on the
                 packaging of his goods obtains trademark rights in the mark through
                 its own verbal use. Embracing such a verbal use doctrine would
                 open the door to all varieties of claims where a party took no steps
                 to use a mark on packaging to identify it as the source of the goods
                 to potential customers.

George & Co. LLC v. Imagination Entm’t Ltd., 575 F.3d 383, 402-03 (4th Cir. 2009). The Court

should resolve the issue of whether Mr. Nathan’s “verbal use” constitutes “use” under 15 U.S.C.

§ 1127 before trial.




                                                 19
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 21 of 26




           4.      Whether disgorgement of profits is an available remedy in this case and,
                   relatedly, whether the Court or the jury should decide that question

       While the Lanham Act authorizes a trademark owner to recover an infringer’s profits

resulting from its violation, the Third Circuit holds that such an award is subject to the principles

of equity and is never automatic and never a matter of right. Covertech Fabricating, Inc. v. TVM

Bldg. Prods., Inc., 855 F.3d 163, 177 (3d Cir. 2017) (vacating a $4,054,319 award of profits in

light of insufficient trial record to approximate actual damages). Disgorgement of profits “is a

form of equitable relief, and it does not follow as a matter of course upon the mere showing of an

infringement. It will be denied where an injunction satisfies the equities of a case, as for example,

where there is a clear showing that no profit was made.” A & H Sportswear, 166 F.3d at 208.

Disgorgement of profits is only available “if the defendant is unjustly enriched, if the plaintiff

sustained damages, or if an accounting is necessary to deter infringement. These rationales are

stated disjunctively; any one will do.” Banjo Buddies, Inc. v. Renosky, 399 F.3d 168, 178 (3d Cir.

2005); see also Marshak, 595 F.3d at 495.

       In addition, courts often hold that profits disgorgement is “inconsistent with a claim of

reverse confusion,” which is what Lontex asserts here. See Philips, 2016 WL 3545529, at *27; A

& H Sportswear, 2002 WL 27735, at *5; Fabick, Inc. v. JFTCO, Inc., 944 F.3d 649 (7th Cir. 2019)

(affirming denial of profits in a reverse confusion case and stating that profits are unlikely to be

suitable for reverse confusion); Visible Systems Corp. v. Unisys Corp., 551 F.3d 65, 89 U.S.P.Q.2d

1194 (1st Cir. 2008) (affirming ruling that profits were not available as a matter of law).

       In Banjo Buddies, the Third Circuit set forth six non-exhaustive factors to determine

whether an alleged infringer’s profits should be awarded to a trademark holder upon a finding of

trademark infringement. 399 F.3d at 175. These factors include: (1) whether the defendant had

the intent to confuse or deceive, (2) whether sales have been diverted, (3) the adequacy of other


                                                 20
         Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 22 of 26




remedies, (4) any unreasonable delay by the plaintiff in asserting his rights, (5) the public interest

in making the misconduct unprofitable, and (6) whether it is a case of palming off.

         Moreover, courts hold that a remedy of disgorgement of profits under the Lanham Act does

not invoke a party’s Seventh Amendment right to a jury trial. See e.g., JL Beverage Co., LLC v.

Jim Beam Brands Co., No. 18-16597, --- F. App’x. ---, 2020 WL 2765083, at *1 (9th Cir. May 27,

2020) (citing Fifty-Six Hope Road Music, Ltd. v. A.V.E.L.A., Inc., 778 F.3d 1059, 1074-76 (9th

Cir. 2015)); Hard Candy, LLC v. Anastasia Beverly Hills, Inc., 921 F.3d 1343, 1359 (11th Cir.

2019).

         Should there be a finding of liability for trademark infringement, the Court would likely

need to resolve the issue of whether disgorgement of profits is an available remedy in this case

and, relatedly, whether the Court or the jury should decide that question.

            5.      Whether the Court or the jury should decide any of NIKE’s equitable
                    affirmative defenses

         NIKE’s unclean hands and/or trademark misuse and its laches affirmative defenses are

equitable in nature. As such, these affirmative defenses are therefore issues for the court, not the

jury to decide. See e.g., Sarkis’ Cafe, Inc. v. Sarks in the Park, LLC, No. 12 C 9686, 2016 WL

723135, at *2 (N.D. Ill. Feb. 24, 2016); see Federal Civil Jury Instructions of the Seventh Circuit

13.5.3 (2017) (“laches, acquiescence, and other equitable defenses to trademark infringement

actions” are issues for the court, not the jury).

            6.      Whether to exclude some or all of the expert opinions of Jeffrey
                    Parkhurst and David Drews

         In its Memorandum Opinion on the parties’ Daubert motions, the Court stated as to Mr.

Parkhurst: “Nike has pointed to several factual disputes regarding whether Lontex was likely to

expand its business in the manner described. Therefore, once the Court hears further evidence

regarding the basis for Parkhurst’s opportunity value opinion, it will determine whether this is

                                                    21
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 23 of 26




appropriate for a jury.” (ECF 241 at 17.) And as to Mr. Drews, the Court stated: “As there remain

significant questions regarding the extent and type of damages which may be appropriate in this

case, the testimony of Drews and the other experts opining on damages may also be limited

depending on the jury’s findings on liability.” (Id. at 20.)

        If the Court does not bifurcate trial, the Court will likely need to resolve these issues during

the course of the trial.

        B.      Anticipated Motions in Limine

        NIKE anticipates making multiple motions in limine and would like to discuss a briefing

schedule and oral argument at the Final Pretrial Conference.

        C.      Stipulations

        Lontex proposed a first round of stipulations on April 7, 2021 and the parties have met and

conferred regarding the same. NIKE has not proposed any stipulations at this time.

        D.      Amendments of Pleadings

        None at this time.

        E.      Other appropriate matters to be addressed at the Final Pretrial Conference

        NIKE identifies the following issues that it intends to raise at the April 21, 2021 conference.

NIKE intends to seek Lontex’s cooperation in reaching agreement with respect to many of these

issues and will seek the Court’s guidance where necessary to resolve any disputes:

             1. Bifurcation: a briefing schedule and oral argument date for a motion to bifurcate.

             2. Trial date: NIKE shares Lontex desire to present all witnesses live rather than

                through discovery or trial depositions and therefore also seeks setting a more certain

                trial date as soon as recovery from the COVID-19 health crisis permits. NIKE

                agrees that the parties should have at least 30 days’ notice of that certain trial date.

             3. Deposition designations: a schedule for exchanges proposed designations.

                                                  22
Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 24 of 26




   4. Motions in limine: a briefing schedule and oral argument date.

   5. Exhibit list: a schedule for exchanges of proposed exhibits and objections.

   6. Proposed Jury Voir Dire Questions: a schedule for exchanges of proposed voire

      dire questions.

   7. Proposed Jury Instructions: a schedule for exchanges of proposed jury

      instructions.

   8. Proposed Jury Interrogatories: a schedule for exchanges of proposed jury

      interrogatories.

   9. Trial Demonstratives: the Court’s preferred procedures for presentation.

   10. Opening and Closing Arguments: length of time each side be allowed for each

      argument.

   11. Confidentiality issues: the parties’ exhibit lists anticipate presenting at trial

      material designated Confidential or Highly-Confidential under the protective order

      entered in the case. NIKE seeks the Court’s guidance on the use of such documents

      or information at trial. (ECF 44 ¶ 12.)




                                       23
     Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 25 of 26




April 15, 2021                           Respectfully submitted,

                                         By:   /s/ Gina L. Durham

                                         DLA PIPER LLP (US)

                                         Gina L. Durham (pro hac vice)
                                         555 Mission Street, Suite 2400
                                         San Francisco, CA 94105

                                         Frank W. Ryan (pro hac vice)
                                         Andrew J. Peck (pro hac vice)
                                         Michael D. Hynes (pro hac vice)
                                         Marc E. Miller (pro hac vice)
                                         1251 Avenue of the Americas
                                         New York, NY 100201

                                         Ilana H. Eisenstein
                                         Ben C. Fabens-Lassen
                                         1650 Market Street, Suite 5000
                                         Philadelphia, PA 19103

                                         Attorneys for Defendant NIKE, Inc.




                                    24
       Case 2:18-cv-05623-MMB Document 249 Filed 04/15/21 Page 26 of 26




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of April, 2021, I caused Defendant NIKE, Inc.’s

Pretrial Memorandum to be filed with the Clerk of Court of the United States District Court for

the Eastern District of Pennsylvania using the ECF system, it is available for viewing and

downloading from the ECF system, and a true and correct copy was served via ECF to all counsel

of record registered with the ECF system.



                                            BY: /s/ Ben C. Fabens-Lassen
